Exhibit 10.132

EXECUTION COPY

AMENDMENT NUMBER 1 TO SECOND AMENDED AND RESTATED SECURITY
AGREEMENT

(FIARC)

THIS AMENDMENT NUMBER 1 TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT, dated
as of October 11, 2006 (this “Amendment”), is entered into by and among FIRST
INVESTORS AUTO RECEIVABLES CORPORATION, a Delaware corporation (the “Debtor”),
FIRST INVESTORS FINANCIAL SERVICES, INC., a Texas corporation (“FIFS” or
“Seller”), FIRST INVESTORS SERVICING CORPORATION, a Delaware corporation (“FISC”
or the “Servicer”), VARIABLE FUNDING CAPITAL COMPANY LLC (successor by
assignment from Blue Ridge Asset Funding Corporation), a Delaware limited
liability company, (“VFCC”), WACHOVIA CAPITAL MARKETS, LLC, a Delaware
corporation (successor in interest to Wachovia Securities, Inc., formerly known
as First Union Securities, Inc.) (“Wachovia”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, successor by merger to Wells Fargo Bank Minnesota, National
Association (“Wells Fargo”).  Capitalized terms used and not otherwise defined
herein are used as defined in the Security Agreement (as defined below).

WHEREAS, the parties hereto entered into that certain Second Amended and
Restated Security Agreement, dated as of March 16, 2006 (as amended,
supplemented or restated to the date hereof, the “Security Agreement”);

WHEREAS, the parties hereto desire to amend the Security Agreement in certain
respects as provided herein;

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:


SECTION 1.     AMENDMENTS.  EFFECTIVE AS OF THE EFFECTIVE DATE, THE SECURITY
AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


(A)          THE DEFINITION OF “FACILITY LIMIT” IN SECTION 1.1 OF THE SECURITY
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

“Facility Limit:  $300,000,000.”


(B)          THE FOLLOWING DEFINITIONS ARE ADDED IN ALPHABETICAL ORDER TO
SECTION 1.1 OF THE SECURITY AGREEMENT:

(i)       “Shareholder’s Equity: On any date with respect to (a) FIFSG, an
amount equal to the Total Assets less the Total Debt and (b) any Person

1


--------------------------------------------------------------------------------


other than FIFSG, such Person’s shareholder’s equity determined in accordance
with GAAP, consistently applied.”

(ii)           “Subordinated Debt:  On any date, the aggregate principal amount
of any outstanding non-recourse, unsecured subordinated debt owing by FIFSG
(including, but not limited to, any shareholder’s loans) that matures more than
eighteen (18) months after such date.”

(iii)          “Total Assets:  On any date, an amount equal to the sum of (i)
the aggregate amount of assets of FIFSG on such date, determined in accordance
with GAAP and (ii) to the extent not included in clause (i), the aggregate
amount of Subordinated Debt of FIFSG on such date.”

(iv)          “Total Debt:  On any date, an amount equal to the aggregate amount
of liabilities of FIFSG on such date, determined in accordance with GAAP, but
excluding the aggregate amount of Subordinated Debt of FIFSG on such date.”

(c)           Section 6.1(z) is hereby amended and restated in its entirety as
follows:

“(z)          FIFSG’s Shareholder’s Equity as a percentage of its on-balance
portfolio falls below 6.5% measured as of the end of each fiscal quarter of
FIFSG, beginning with the first fiscal quarter ending after October 11, 2006;
and”.


SECTION 2.     EFFECTIVE DATE.  THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE
DATE (THE “EFFECTIVE DATE”) ON WHICH THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COUNTERPARTS OF THIS AMENDMENT EXECUTED BY A DULY AUTHORIZED OFFICER OF
EACH PARTY HERETO AND THE DEBTOR SHALL HAVE TAKEN SUCH OTHER ACTION, INCLUDING
DELIVERY OF APPROVALS, CONSENTS, OPINIONS, DOCUMENTS, FEES AND INSTRUMENTS, AS
THE COMPANY AND THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


SECTION 3.     MISCELLANEOUS.


(A)           REFERENCES IN THE SECURITY AGREEMENT.  UPON THE EFFECTIVENESS OF
THIS AMENDMENT, EACH REFERENCE IN THE SECURITY AGREEMENT TO “THIS AGREEMENT”,
“HEREUNDER”, “HEREOF”, “HEREIN”, OR WORDS OF LIKE IMPORT SHALL MEAN AND BE A
REFERENCE TO THE SECURITY AGREEMENT AS AMENDED HEREBY, AND EACH REFERENCE TO THE
SECURITY AGREEMENT IN ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER DOCUMENT,
INSTRUMENT OR AGREEMENT, EXECUTED AND/OR DELIVERED IN CONNECTION WITH ANY
TRANSACTION DOCUMENT SHALL MEAN AND BE A REFERENCE TO THE SECURITY AGREEMENT AS
AMENDED HEREBY.


(B)           EFFECT ON THE SECURITY AGREEMENT.  EXCEPT AS SPECIFICALLY AMENDED
HEREBY, THE SECURITY AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.  THIS
AMENDMENT SHALL NOT CONSTITUTE A NOVATION OF THE SECURITY AGREEMENT, BUT SHALL
CONSTITUTE AN AMENDMENT THEREOF.


(C)           SUCCESSORS AND ASSIGNS.  THIS AMENDMENT SHALL BE BINDING UPON AND
SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS.

2


--------------------------------------------------------------------------------



(D)           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND BY THE DIFFERENT PARTIES HERETO ON THE SAME OR SEPARATE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL INSTRUMENT BUT ALL
OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  DELIVERY OF AN
EXECUTED COUNTERPART OF A SIGNATURE PAGE BY FACSIMILE SHALL BE EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT.


(E)           HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE VARIOUS SECTIONS OF
THIS AMENDMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE
DEEMED TO AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.


(F)            AMENDMENTS.  THIS AMENDMENT MAY NOT BE AMENDED OR OTHERWISE
MODIFIED EXCEPT AS PROVIDED IN THE SECURITY AGREEMENT.


(G)           GOVERNING LAW.  THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH,THE LAWS OF THE STATE OF NEW YORK, OTHER THAN THE CONFLICT OF
LAW RULES THEREOF.

 

[Remainder of page left intentionally blank]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duty authorized, as of the date first above
written.

FIRST INVESTORS AUTO RECEIVABLES
CORPORATION.

 

 

 

 

 

 

By:

 

 

 

Name: Bennie H. Duck

 

 

Title:   Vice President - Treasurer

 

 

 

 

 

FIRST INVESTORS FINANCIAL SERVICES, INC.

 

 

 

 

 

 

By:

 

 

 

Name: Bennie H. Duck

 

 

Title:   Vice President - Treasurer

 

 

 

 

 

FIRST INVESTORS SERVICING CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name: Bennie H. Duck

 

 

Title:   Vice President - Treasurer

 

[Signatures continued on next page]

 

[Signature page to Amendment Number 1 to the Second Amended and Restated
Security Agreement for FIARC]


--------------------------------------------------------------------------------


 

WACHOVIA CAPITAL MARKETS, LLC

 

 

 

 

 

 

By:

 

 

 

   Name:

 

 

   Title:

 

 

 

 

 

 

 

VARIABLE FUNDING CAPITAL COMPANY LLC

 

 

 

 

 

By Wachovia Capital Markets, LLC

 

as attorney-in-fact

 

 

 

 

 

 

By:

 

 

 

   Name: Douglas R. Wilson, Sr.

 

 

   Title:   Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

 

 

 

   Name: Sue Dignan

 

 

   Title:  Assistant Vice President

 

[Signatures continued on next page]

 

[Signature page to Amendment Number 1 to the Second Amended and Restated
Security Agreement for FIARC]


--------------------------------------------------------------------------------


Agreed to as of the 11th day of October, 2006

WACHOVIA BANK, NATIONAL ASSOCIATION,

as liquidity agent and sole liquidity provider under the Liquidity Purchase
Agreement

By:

 

 

Name:

Title:

 

 

[End of signatures]

 

[Signature page to Amendment Number 1 to the Second Amended and Restated
Security Agreement for FIARC]


--------------------------------------------------------------------------------